Exhibit 10.18

LETTER OF AMENDMENT TO THE EMPLOYMENT AGREEMENT OF
KIM S. BRACE

 

June 8, 2001

 

Kim S. Brace
Executive Vice President and
Chief Administrative Officer
Pacific Northwest Bank

 

RE:       Employment Contract

 

Dear Kim:

 

This is to certify that on May 7, 2001 the Compensation Committee of the Board
of Directors, Pacific Northwest Bank approved an additional two year extension
of your Employment Contract to June 15, 2003.

 

The “window” for lump sum payment remains executable at your option throughout
this period, and all other terms and conditions remain in effect.  Corporate
Counsel is drafting the formal extension but you may consider it to be in full
force and effect.  The formal agreement, when completed, will supercede this
letter.

 

The board and I greatly appreciate your willingness to continue on this great
adventure.

 

Sincerely,

 

/s/ PATRICK M. FAHEY

--------------------------------------------------------------------------------

Patrick M. Fahey President & CEO

 

PMF/cm

 

Bcc:      Glen Garrison, Keller-Rohrback
             Eric Jensen, Finance
             Chandler Dalbey, Human Resources

 